254 F.2d 514
UNITED STATES of Americav.Lawrence W. PEDEN, Appellant.
No. 12252.
United States Court of Appeals Third Circuit.
Submitted April 15, 1958.
Decided May 5, 1958.

Lawrence W. Peden, pro se.
Hubert I. Teitelbaum, U. S. Atty., Samuel S. Blaufeld, Asst. U. S. Atty., Pittsburgh, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the district court denying a petition in the nature of one for a writ of error coram nobis to vacate judgment and sentence imposed following a jury trial in the district court. The points raised by the appellant are not those which may be considered under 28 U.S.C. § 2255. It has been said many times that relief under this section is not available to substitute for proceedings to review. See our language in United States v. Gallagher, 3 Cir., 1950, 183 F.2d 342, 344. The appellant's case falls squarely within this rule and the district judge was correct in denying the petition.


2
The judgment of the district court will be affirmed.